Citation Nr: 1131632	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  07-36 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for right hip strain.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to August 1978.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional (RO), which denied service connection for throat cancer; back problems; rheumatoid arthritis of the feet, ankles, wrists, hands, fingers, shoulders; right hip strain; and a right knee contusion.  

The Board notes that the Veteran filed a timely notice of disagreement (NOD) in May 2006 for the service connection claims, and his substantive appeal was received by the RO in November 2007.  In a March 2010 statement, the Veteran indicated that he wished to withdraw his appeal pertaining to the issues of service connection for throat cancer; back problems; rheumatoid arthritis of the feet, ankles, wrists, hands, fingers, shoulders; and a right knee contusion.  The Board finds the claims for service connection for throat cancer; back problems; rheumatoid arthritis of the feet, ankles, wrists, hands, fingers, shoulders; and a right knee contusion have been withdrawn and are no longer on appeal.  See 38 C.F.R. § 20.204.  Thus, the Board will proceed to adjudicate only the issue described in the title page of this decision.

In July 2011, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.







REMAND

At the July 2011 Board hearing, the Veteran testified that during his military service, he was a member of the basketball team.  He explained that during one of his playoff games, he injured his right hip after performing a "slam dunk."  The Veteran stated that he was transported to the military hospital via ambulance and underwent a physical examination, as well as x-ray testing.  He was told by the treating physician that there was no treatment for the particular injury he incurred during the basketball game, but over the years it would progressively get worse.  Since that time, the Veteran has reportedly endured constant right hip problems, and has asserted that his current right hip disability is attributable to his active military service.  

Service treatment records reflect no complaints, treatment, or diagnosis of a right hip disability.  However, post service treatment records reveal continuing complaints and treatment for a right hip disability.  Specifically, findings from a private magnetic resonance imaging (MRI) in April 2002 noted bilateral avascular necrosis of the femoral heads, secondary osteoarthritis of the right hip, and evidence of an "old" bony avulsion involving the right ischium.  In April 2004, the Veteran visited his local VA outpatient treatment facility for complaints of chronic right hip pain.  It was reported that the Veteran was involved in a car accident two years ago, which resulted in a pelvic crush and right hip injury.  The VA physician also stated that there was a question regarding a previous injury to the right hip.  X-rays revealed smoothly marginated ossific or calcific density over soft tissues projecting medial to the right hip, "possibly related to [an] old trauma[,]" and a large avulsion fracture lateral aspect inferior pubic ramus, which "appear[ed] old."  More recently in a September 2009 VA x-ray report, a change in the bone fragment lateral to the right ischium, likely related to a prior avulsion injury, was noted.  

Given the Veteran's contentions of in-service injury and the indication of a disability related to an old injury, the Board finds that a VA examination addressing the etiology of the current right hip disorder is "necessary" under 38 C.F.R. § 3.159(c)(4) (2010) in this case.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (the threshold for finding a link between a current disability and service is low).  No such examination has been conducted to date.

It is also noted that the Veteran most recently underwent a right total hip arthroplasty at the Houston VA Medical Center in September 2009.  The RO/AMC should ensure that the claims folder contains updated VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated (i.e., since September 2009) treatment records from the Michael E. DeBakey VA Medical Center in Houston, Texas.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims file.  

2.  Schedule the Veteran for a VA orthopedic examination.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  All appropriate testing should be conducted, and all pertinent disabilities associated with the right hip found to be present should be diagnosed.  Based upon the claims file review, the history provided by the Veteran, and the examination results, the examiner must provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that a current right hip disability is etiologically related to service.  A rationale for any opinion reached must be provided.  

3.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


